NOTE

$68,400,000.00 New York, New York
January 28, 2010

For value received, FOUNDRY PARK I, LLC, a Virginia limited liability company
("Maker"), hereby promises to pay to the order of PB (USA) REALTY CORPORATION or
its successors or assigns (collectively, "Lender"), at the principal office of
PB CAPITAL CORPORATION (acting in such capacity as agent for Lender with respect
to receipt of such payments, as more particularly provided in the Loan
Agreement) located at 230 Park Avenue, New York, New York 10169 ("Administrative
Agent") for the account of the Applicable Lending Office of Lender, the
principal sum of Sixty-Eight Million Four Hundred Thousand and 00/100 Dollars
($68,400,000.00), or if less, the amount loaned by Lender to Maker pursuant to
the Loan Agreement (as defined below) and actually outstanding, in lawful money
of the United States and in immediately available funds, in accordance with the
terms set forth in the Loan Agreement. Maker also promises to pay interest on
the unpaid principal balance hereof, for the period such balance is outstanding,
in like money, at said office for the account of said Applicable Lending Office,
at the time and at a rate per annum as provided in the Loan Agreement.

This Note is the Note referred to in the Loan Agreement dated as of the date
hereof (as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the "Loan Agreement") among Maker, as
Borrower, the lender or lenders named therein (including Lender), as Lenders,
and Administrative Agent, as Administrative Agent for Lenders. All of the terms,
conditions and provisions of the Loan Agreement are hereby incorporated by
reference. All capitalized terms used herein and not defined herein shall have
the meanings given to them in the Loan Agreement.

This Note is secured by the Deed of Trust which contains, among other things,
provisions for the prepayment of and acceleration of this Note upon the
happening of certain stated events. Reference to the Deed of Trust is hereby
made for a description of the "Trust Property" encumbered thereby and the rights
of Maker and Lenders (including Lender) with respect to such Trust Property.

Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity, or in bankruptcy, receivership or any other court
proceeding (whether at the trial or appellate level), or should this Note be
placed in the hands of attorneys for collection upon default, Maker agrees to
pay, in addition to the principal, interest and other sums due and payable
hereon, all costs of collecting or attempting to collect this Note, including
reasonable attorneys' fees and expenses, in accordance with the terms of the
Loan Agreement.

All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

All notices, requests, demands or other communications with respect to this Note
shall be given in the manner set forth in the Loan Agreement.

This Note shall be governed by, and construed in accordance with, the Laws of
the State of New York (including for such purposes Sections 5-1401 and 5-1402 of
the General Obligations Law of the State of New York).

Anything herein to the contrary notwithstanding, the obligations of Maker under
this Note shall be subject to the limitation that payments of interest shall not
be required to the extent that receipt of any such payment by Lender would be
contrary to provisions of Law applicable to Lender limiting the maximum rate of
interest that may be charged or collected by Lender, and in furtherance thereof,
the provisions of Section 3.08 of the Deed of Trust are hereby incorporated
herein by reference.

[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, Maker has executed and delivered this Note under seal as of
the date first above written.



FOUNDRY PARK I, LLC,
a Virginia limited liability company

By: NEWMARKET DEVELOPMENT CORPORATION, a Virginia corporation,
its Manager

By: /s/ Bruce R. Hazelgrove, III

Name: Bruce R. Hazelgrove, III
Title: Vice President

 